             Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 1 of 21 Page ID #:588

                                                    ,.
                                                   (                                               (
      AO 93 (Rev. 12/09) Search and Seizure Warrant (ruge 2)

                                                                         Return
      Case No.:                             Date and time warrant executed:            Copy ofwarrant and inventory left with:
       8: 18-MJ-00554                         {o   Ir I JI f -i-~ L{ '-( A t,'\         0 tJ ~r I TQ.. 11/J 11,\C\.( Ul\J J'7"
      Inventory made in the presence of:
                                                   ~ -t>   "fU,Sbl 1--
      Inventory of the property taken and name of any person(s) seized:
      [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
      seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
      volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
      number of pages to the attachment and any case number appearing thereon.]




                                                                     Certification (by officer present during the execution of the warrant)


      I declare under penalty ofperjury that I am an officer who executed this warrant and that this inventory is correct and
      was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.




     Date:    (D    MIltJ-
             ~-~~,-~--

                                                                                                Printed nam?and title




AUSA: PVK for Beth Altman 608-250-5495 (W.D. Wi.)
        Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 2 of 21 Page ID #:589

                                        U.S. FOOD AND DRUG ADMINISTRATION
                                      OFFICE OF CRIMINAL INVESTIGATIONS




                                         INVENTORY OF ITEMS SEIZED
            DATE OF SEARCH:      10/ 31/2018                  START TIME: 8:45am            END TIME:   2:45PM
           SITE ADDRESS:         A-1 Storage; UNIT 20; 5081 Lincoln Avenue, Cypress, CA. 90630


ITEM#       QTY    DESCRIPTION OF EVIDENCE

                   One Wrapped Pallet of assorted ED Drugs. i.e. Rhino 88


  2                One Wrapped Pallet of assorted ED Drugs. i.e. Rhino 7


  3                One Wrapped Pallet of assorted ED Drugs. ie: Rhino 7


  4                One Wrapped Pallet of assorted ED Drugs. i.e. Rh ino


  5                One Wrapped Pallet of assorted ED Drugs. i.e. Rhino


  6                One Wrapped Pallet of assorted ED Drugs. i.e. Rhino


  7                One Wrapped Pallet of assorted ED Drugs. i.e. Rhino


  8                One Wrapped Pallet of assorted ED Drugs. i.e. Rhino




OCI Form 4200
        Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 3 of 21 Page ID #:590

                                           U.S. FOOD AND DRUG ADMINISTRATION
                                         OFFICE OF CRIMINAL INVESTIGATIONS




                                           INVENTORY OF ITEMS SEIZED
            DATE OF SEARCH:         10/ 31/2018                 STARTTIME: 8:45AM              ENDTIME:   3:08pm
                                    -  - - - - - - --                         ------                      - -----
            SITE ADDRESS:           UNIT 26. A-1 Self Storage; 5081 Lincoln Avenue; Cypress, CA 90630


ITEM#           QTY   DESCRIPTION OF EVIDENCE

                      One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  2                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  3                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  4                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  5                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  6                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  7                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  8                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino


  9                   One Wrapped Pallet of Assorted ED Drugs. i.e. Rhino




OCI Form 4200
        Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 4 of 21 Page ID #:591

                                        U.S. FOOD AND DRUG ADMINISTRATION
                                     OFFICE OF CRIMINAL INVESTIGATIONS




                                        INVENTORY OF ITEMS SEIZED
            DATEOFSEARCH:        10/31/2018                  STARTTIME: 8:45AM               ENDTIME:        6:06PM
                                 --------                                   -----                            -----
           SITE ADDRESS:         UNIT 26 PART II; A-1 Self Storage; 5081 Lincoln Avenue; Cypress, CA 90630


ITEM#           QTY   DESCRIPTION OF EVIDENCE

                      ONE PALLET OF ASSORTED DRUGS


  2                   ONE PALLET OF ASSORTED DRUGS


  3                   ONE PALLET OF ASSORTED DRUGS


  4                   ONE PALLET OF ASSORTED DRUGS


  5                   ONE PALLET OF ASSORTED DRUGS




OCI Form 4200
          Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 5 of 21 Page ID #:592
                                           U.S. FOOD AND DRUG ADMINISTRATION
                                         OFFICE OF CRIMINAL INVESTIGATIONS




                                           INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:          10/31/2018                   STARTTIME: 7:45am ENDTIME:           8:29pm
                                    - -- - - -- - -                         ------                    -----=----
           SITE ADDRESS:            Unit 243: A-1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#           QTY   DESCRIPTION OF EVIDENCE

                      One wrapped pallet of assorted ED drugs

  2                   One wrapped pallet of assorted ED drugs

  3                   One wrapped pallet of assorted ED drugs

  4                   One wrapped pallet of assorted ED drugs

  5                   One wrapped pallet of assorted ED drugs

  6                   One wrapped pallet of assorted ED d rugs

  7                   One wrapped pallet of assorted ED drugs

  8                   One wrapped pallet of assorted ED drugs

  9                   One wrapped pallet of assorted ED drugs

  10                  One wrapped pallet of assorted ED drugs

  11                  One wrapped pallet of assorted ED d rugs

  12                  One wrapped pallet of assorted ED drugs

  13                  One wrapped pallet of assorted ED drugs

  14                  One wrapped pallet of assorted ED drugs

  15                  One wrapped pallet of assorted ED drugs

  16                  One wrapped pallet of assorted ED drugs




OCI Form 4200
         Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 6 of 21 Page ID #:593
                                       U.S. FOOD AND DRUG ADMINISTRATION
                                     OFFICE OF CRIMINAL INVESTIGATIONS




                                       INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:      10/ 31/2018                  START TIME: 7:45am               END TIME:   8:22pm
                                -  --------                                 ------                        - --'-   -   -   -
           SITE ADDRESS:        Unit 247: A- 1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#       QTY   DESCRIPTION OF EVIDENCE

                  One wrapped pallet of assorted ED drugs


  2               One wrapped pallet of assorted ED drugs


  3               One wrapped pallet of assorted ED drugs


  4               One wrapped pallet of assorted ED drugs


  5               One wrapped pallet of assorted ED drugs


  6               One w rapped pallet of assorted ED drugs


  7               One wrapped pallet of assorted ED drugs


  8               One wrapped pallet of assorted ED drugs


  9               One wrapped pallet of assorted ED d rugs




OCI Form 4200
          Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 7 of 21 Page ID #:594
                                      U.S. FOOD AND DRUG ADMINISTRATION
                                    OFFICE OF CRIMINAL INVESTIGATIONS




                                       INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:     10/31/2018                    START TIME: 7:45am              END TIME:   7:40pm
                               - - - - - - - --                             - -- - - -                   - - - ' -- - -
           SITE ADDRESS:       Unit 249: A-1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#       QTY   DESCRIPTION OF EVIDENCE

                  One wrapped pallet of assorted ED drugs


  2               One wrapped pallet of assorted ED drugs


  3               One wrapped pallet of assorted ED drugs


  4               One wrapped pallet of assorted ED drugs


  5               One wrapped pallet of assorted ED drugs


  6               One wrapped pallet of assorted ED drugs


  7               One wrapped pallet of assorted ED drugs


  8               One wrapped pallet of assorted ED drugs


  9               One wrapped pallet of assorted ED drugs


 10               One wrapped pallet of assorted ED drugs




OCI Form 4200
        Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 8 of 21 Page ID #:595

                                         U.S. FOOD AND DRUG ADMINISTRATION
                                       OFFICE OF CRIMINAL INVESTIGATIONS




                                         INVENTORY OF ITEMS SEIZED
            DATE OF SEARCH:      10/31/2017                    STARTTIME: 8:45am           ENDTIME:    3:25pm
                                 -  -- -- - -- -                           -----                       -----'-----
           SITE ADDRESS:          UNIT 250: A-1 SELF STORAGE; 5081 LINCOLN AVENUE; CYPRESS, CA 90630


ITEM#       QTY    DESCRIPTION OF EVIDENCE

                   One Blue Hanging Bag "Labeled" Rhino containing Rhino 7 Master Packs


  2                One Blue Hanging Bag "Labeled" Rhino containing Rhino 7 Master Packs


  3                One Blue Hanging Bag "Labeled" Rhino containing Rhino 7 Master Packs


  4                One Blue Hanging Bag "Labeled" Hasim containing Rhino 7 Master Packs


  5                One Blue Hanging Bag "Labeled" Rhino containing Rhino 7 Master Packs


  6                One Blue Hanging Bag "Labeled" Hasim containing Rhino 7 Master Packs


  7                One Blue Hanging Bag "Labeled" Rhino containing Rhino 7 Master Packs


  8                One Blue Hanging Bag "Labeled" Rh ino containing Rhino 7 Master Packs


  9                One Blue Hanging Bag "Labeled" Rhino containing Rhino 7 Master Packs


  10               One Blue Hanging Bag labeled "Hasim" containing Rhino 7 Master Packs


  11               One Blue Hanging Bag labeled "Hasim" bag of Rhino 69


  12               One Plastic Bag of Star 5000


  13               One Plastic Bag of Sexy Lady Master Packs


  14               One Plastic Bag of Sexy Lady Master Packs


  15               One Plastic Bag of Casanova


  16               One Plastic Bag of Star 5000 Mater Packs


  17               ' One Blue "Hasim " Bag of Rhino 69




OCI Form 4200
         Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 9 of 21 Page ID #:596

                                          U.S. FOOD AND DRUG ADMINISTRATION
                                        OFFICE OF CRIMINAL INVESTIGATIONS




                                           INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/2017

SITE ADDRESS:      UNIT 250: A-1 SELF STORAGE; 5081 LINCOLN AVENUE; CYPRESS, CA 90630


ITEM#        QTY    DESCRIPTION OF EVIDENCE

   18               One Blue "Hasim" Bag of Raging Rhino


   19               One Blue "Hasim " bag of 3KO Gold


   20               One Blue "H,,asim" bag of Gentleman


   21               One Plastic Bag of St ar 5000 Master Packs


   22               One Blue Hanging Bag "Stag" containing Rhino 7


   23               One Blue Hanging Bag "Hasim" contaning Rhino 7


   24               One Blue Hanging Bag "Hasim " containing Ranging Rhino


   25               One Plast ic Bag of Star 5000 Master Packs


   26               One blue hanging bag "Hasim" containing Rhino 69.


  27                One Pla st ic Bag of Star 5000 Master Packs


  28                One blue hang ing bag labeled "Hasim" contain ing 3KO Gold


  29                One Plastic Bag containing Rhino 7


  30                One Plastic Bag conta ining Rhino 7


  31                One Plastic Bag conta ining Rhino 7


  32                One blue hanging bag "Hasim" containing Gentleman


  33                One white bag containing Casanova


  34                One Plastic Bag containing Rhino 7 Master Packs


  35                One Blue Hanging Bag "Hasim" containing Loco Rhino 30,000




 OCI Form 4200
            Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 10 of 21 Page ID #:597
   '    '


                                           U.S. FOOD AND DRUG ADMINISTRATION
                                         OFFICE OF CRIMINAL INVESTIGATIONS




                                           INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/2017

SITE ADDRESS:        UNIT 250: A-1 SELF STORAGE; 5081 LINCOLN AVENUE; CYPRESS, CA 90630


ITEM#          QTY    DESCRIPTION OF EVIDENCE

   36                 One Plastic White
                      One Plastic white bag containg Sexy Lady


   37                 One blue hanging bag cont aing Exten 2100


   38                 One plastic bag containing Dragon 69


   39                 One plastic bag containg Exten 1600 Master Packs


   40                 One blue bag containing Rhino 7


   41                 One blue "Hasim" bag containing Black Stallion 5000


  42                  One blue bag containing Rhino 69


  43                  One blue bag "Hasim " conta ining Exten2100


  44                  One blue bag"Hasim " containg Power King


  45                  One box of loose Rhino 8


  46                  One box of multiple brand master packs


  47                  One box of assorted loose product


  48                  One plastic bag of Love Zen Master Packs


  49                  One plastic bag of Sexy Lady Master Packs


  so                  One plastic bag of Black Cobra 9000


  51                  One blue bag containing 3KO


  52                  One blue bag containing Rhino 7




 OCI Form 4200
         Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 11 of 21 Page ID #:598

                                         U.S. FOOD AND DRUG ADMINISTRATION
                                       OFFICE OF CRIMINAL INVESTIGATIONS




                                         INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/2017

SITE ADDRESS:      UNIT 250: A-1 SELF STORAGE; 5081 LINCOLN AVENUE; CYPRESS, CA 90630


ITEM#        QTY    DESCRIPTION OF EVIDENCE

   53               One plastic bag containing Jaguar Master Packs


   54               One blue bag containing Loco Rhino


   55               One blue bag containing Love X


   56               One Blue "Hasim" bag containing Rhino 69


   57               One Blue "Hasim" bag containg Rhino 69


   58               One blue bag containing HappyTimie


   59               One blue bag containing Paparazzi


   60               One plastic bag containing Rhino 69


  61                One blue "Hasim " bag containing Rhino 7


   62               One blue bag containing 3KO


  63                One Wrapped Pallet of Assorted ED Drugs - ie: Rhino 7, 3KO


  64                One Wrapped Pallet of Assorted ED Drugs - i.e. Black Mamba/ Rhino 7


  65                One Wrapped Pallet of Assorted ED Drugs - i.e. Exten 1600


  66                One Wrapped Pallet of Assorted ED Drugs -i.e. Rhino 7




 OCI Form 4200
         Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 12 of 21 Page ID #:599
                                       U.S. FOOD AND DRUG ADMINISTRATION
                                     OFFICE OF CRIMINAL INVESTIGATIONS




                                       INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:      10/31/2018                   START TIME: 7:45am               END TIME:   6:36pm
                                -  - - - - -- - -                           ------                        - -- - - -
           SITE ADDRESS:        Unit 295: A- 1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#       QTY   DESCRIPTION OF EVIDENCE

                  One wrapped pallet of assorted ED drugs


  2               One wrapped pallet of assorted ED drugs


  3               One wrapped pallet of assorted ED drugs


  4               One wrapped pallet of assorted ED drugs


  5               One wrapped pallet of assorted ED drugs


  6               One w rapped pallet of assorted ED drugs


  7               One wrapped pallet of assorted ED drugs




OCI Form 4200
         Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 13 of 21 Page ID #:600
                                         U.S. FOOD AND DRUG ADMINISTRATION
                                      OFFICE OF CRIMINAL INVESTIGATIONS




                                         INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:       10/31/2018                   STARTTIME: 7:45am               ENDTIME:   3:25pm
                                 - --------                                    ------                    -  - - - --
           SITE ADDRESS:         Unit 303: A-1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#       QTY   DESCRIPTION OF EVIDENCE

                  One (1) brown box with twelve (12) boxes of Stag 111 K


  2               One (1) brown box with sixteen (16) boxes of Superzone


  3               One (1) plastic bag ofBurro Power


  4               One (1) brown box with twenty (20) retail boxes of Superzone


  5               One (1 ) brown box with two (2) plastic bags of Cobra 9000


  6               One (1 ) brown box with two (2) plastic bags of Rh ino 7 capsules


  7               One (1 ) blue canvas bag of Jaguar 11000 capsules


  8               One (1) blue canvas bag of Supreme Zen


  9               One (1 ) blue canvas bag of Rhino 25


 10               One (1 ) blue canvas bag of Superzone


 11               One (1 ) brown box of miscellaneous capsules


 12               One (1 ) brown box with one (1) plastic bag of Rhino 7


 13               One (1) brown box with one (1) plastic bag ofTiger capsules


 14               One (1) blue canvas bag of Stak 111k


 15               One ( 1) plastic bag of Superzone


 16               One (1) plastic bag ofRh ino 12


 17               One (1) plastic bag of Rh ino 69




OCI Form 4200
          Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 14 of 21 Page ID #:601
                                           U.S. FOOD AND DRUG ADMINISTRATION
                                        OFFICE OF CRIMINAL INVESTIGATIONS




                                           INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/2018

SITE ADDRESS:      Unit 303: A-1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#        QTY    DESCRIPTION OF EVIDENCE

   18               One (1) plastic bag of Rhino 69


   19               One (1) blue canvas bag of Rhino 7


   20               One (1) plastic bag of Black Stallion 111 K


   21               One (1) blue canvas bag of Rhino 69 capsules


   22               One (1) brown box of miscellaneous capsules


  23                One (1) brown box of twenty one (21) boxes of Stag 111 K


  24                One (1) plastic bag of Black Stallion 9000


  25                One (1) blue canvas bag of miscellaneous boxes


  26                One (1) plastic bag of Jaguar 111 K


  27                One (1) plastic bag of Superzone


  28                One (1) blue canvas bag of Rhino 25 capsules


  29                One (1) blue canvas bag of Premier Zen


  30                One (1) plastic bag of Superzone


  31                One (1) blue canvas bag of Supreme Zen


  32                One (1) brown box of Rhino 12.capsules


  33                One (1) plastic bag of twenty one (21) boxes of Black Stallion 111 K


  34                One (1) blue canvas bag of Black Stallion 9000


  35                One (1) blue canvas bag of Supreme Zen




 OCI Form 4200
           Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 15 of 21 Page ID #:602
                                           U.S. FOOD AND DRUG ADMINISTRATION
                                        OFFICE OF CRIMINAL INVESTIGATIONS




                                           INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/2018

SITE ADDRESS:      Unit 303: A-1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#        QTY    DESCRIPTION OF EVIDENCE

   36               One (1) plastic bag of Black Stallion 111 K


   37               One (1) blue canvas bag of Supreme Zen


   38               One (1) brown box ofRhino 69 capsules


   39               One (1) brown box of twenty (20) boxes of Black Stallion 111 K


  40                One (1) brown box of two (2) plastic bags of Cobra 9000


  41                One (1) brown box of one (1) plastic bag of ORGAZEN 3500


  42                One (1) plastic bag of Superzone


  43                One (1) blue canvas bag of Supreme Zen


  44                One (1) plastic bag of Superzone


  45                One (1) plastic bag of Rhino 12


  46                One (1) plastic bag of Superzone


  47                One (1) blue canvas bag of Rhino 69 capsules


  48                One (1) blue canvas bag ofRhino 12


  49                One (1) plastic bag of Black Stallion 111 K


  50                One (1) plastic bag of Black Stallion 9000


  51                One (1) blue canvas bag of Black Mamba


  52                One (1) blue canvas bag of Jaguar 111 K


  53                One (1) blue canvas bag of Black Stallion 9000




 OCI Form 4200
           Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 16 of 21 Page ID #:603
                                               U.S. FOOD AND DRUG ADMINISTRATION
                                            OFFICE OF CRIMINAL INVESTIGATIONS




                                               INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/2018

SITE ADDRESS:          Unit 303: A-1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#            QTY    DESCRIPTION OF EVIDENCE

   54                   One (1) blue canvas bag of Rhino 25


   55                   One (1) blue canvas bag of Jaguar 111 K


   56                   One (1) bl ue canvas bag of Jaguar 111 K


   57                   One (1 ) plastic bag of Rh ino 12 capsules


   58                   One (1) plastic bag of Stag 111K


   59                   One (1) blue canvas bag of Rhino 25 capsules


   60                   One (1) pallet of miscellaneous pills and various ED drugs


   61                   One (1) pallet of various ED drugs


   62                   One (1) bag of Stiff Nights capsules and assorted ED drugs combined with pallet # 2)


   63
                  0P:o - /1& c ✓.z:;;i) e--vec
   64
                  0.n) -            /Yd         c6:p~L£
   65
                  r/q.r:o _/4) c Y-:z:J>o--~~
   66                                       -
                   ✓tlJ:V - Aid ~v::,::::.vcAJt..c  -                  ~

   67
                   0,r;--j)       -/Vd             £ r/.;::i> c:-",,J cd-
                                                                                 f




 OCI Form 4200
            Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 17 of 21 Page ID #:604
                                        U.S. FOOD AND DRUG ADMINISTRATION
                                      OFFICE OF CRIMINAL INVESTIGATIONS




                                        INVENTORY OF ITEMS SEIZED
             DATE OF SEARCH:      10/31/2018                  STARTTIME: 7:45am                END TIME:
             SITE ADDRESS:       Unit 303: A- 1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#         QTY   DESCRIPTION OF EVIDENCE

                    One wrapped pallet of assorted ED drugs


  2                 One wrapped pallet of assorted ED drugs


  3                 One wrapped pallet of assorted ED drugs


  4                 One wrapped pallet of assorted ED drugs


  5                 One wrapped pallet of assorted ED drugs




OCI   Form 4200
          Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 18 of 21 Page ID #:605
                                       U.S. FOOD AND DRUG ADMINISTRATION
                                     OFFICE OF CRIMINAL INVESTIGATIONS




                                       INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:     10/31/2018                     START TIME: 7:45am              END TIME:   07:00pm
                               --------                                      -----
           SITE ADDRESS:       Unit 304: A- 1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM#       QTY   DESCRIPTION OF EVIDENCE

                  One wrapped pallet of assorted ED drugs


  2               One w rapped pallet of assorted ED drugs


  3               One wrapped pallet of assorted ED drugs


  4               One w rapped pallet of assorted ED drugs


  5               One wrapped pallet of assorted ED drugs




OCI Form 4200
          Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 19 of 21 Page ID #:606
                                      U.S. FOOD AND DRUG ADMINISTRATION
                                    OFFICE OF CRIMINAL INVESTIGATIONS




                                      INVENTORY OF ITEMS SEIZED
           DATEOFSEARCH:       10/31/2018                   STARTTIME: 7:45am               ENDTIME:   6:17pm
                               -  -------                                  -----                       -  ----
           SITE ADDRESS:       Unit 304: A-1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM #      QTY   DESCRIPTION OF EVIDENCE

                  One Hasim 2018 product catalog




OCI Form 4200
         Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 20 of 21 Page ID #:607
                                      U.S. FOOD AND DRUG ADMINISTRATION
                                    OFFICE OF CRIMINAL INVESTIGATIONS




                                      INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:     10/31 / 2018                 STARTTIME: 7:45am                END TIME:
           SITE ADDRESS:       Unit 304: A- 1 Self Storage, 5081 Lincoln Ave, Cypress, CA 90630


ITEM #      QTY   DESCRIPTION OF EVIDENCE

                  Hewlett Packard compute r S/ N 2UA6492LDN, Model #5810




OCI Form 4200
        Case 8:18-mj-00554-DUTY Document 4 Filed 11/16/18 Page 21 of 21 Page ID #:608

                                     U.S. FOOD AND DRUG ADMINISTRATION
                                  OFFICE OF CRIMINAL INVESTIGATIONS




                                     INVENTORY OF ITEMS SEIZED
           DATE OF SEARCH:    10/31/2018                  START TIME: 8:45AM              END TIME:   5:42PM
           SITE ADDRESS:      UNIT 307 A-1 Self Storage; 5081 Lincol n Avenue; Cypress, CA 90630


ITEM#       QTY   DESCRIPTION OF EVIDENCE

                  ASSORTED DRUGS - ONE PALLET


  2               ASSORTED DRUGS- ONE PALLET


  3               ASSORTED DRUGS - ONE PALLET


  4               ASSORTED DRUGS - ONE PALLET


  5               ASSORTED DRUGS - ONE PALLET


  6               ASSORTED DRUGS - ONE PALLET


  7               ASSORTED DRUGS - ONE PALLET


  8               ASSORTED DRUGS - ONE PALLET




OCI Form 4200
